 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICIA MAE HENSON,                              No. 2:18-cv-85-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying her applications for a period of disability and Disability Insurance

20   Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II and XVI of the

21   Social Security Act. The parties have filed cross-motions for summary judgment. ECF Nos. 13

22   & 16. For the reasons discussed below, plaintiff’s motion for summary judgment is granted, the

23   Commissioner’s motion is denied, and the matter is remanded for further proceedings.

24   I.     BACKGROUND

25          Plaintiff filed applications for a period of disability, DIB, and SSI, alleging that she had

26   been disabled since October 24, 2011. Administrative Record (“AR”) 229-49. Plaintiff’s

27   applications were denied initially and upon reconsideration. Id. at 139-44, 147-52. A hearing

28   was subsequently held before administrative law judge (“ALJ”) Ruxana Meyer. Id. at 35-78.
                                                        1
 1          On June 23, 2017, the ALJ issued a decision finding that plaintiff was not disabled under
 2   sections 216(i), 223(d), and 1614(a)(3)(A) of the Act.1 Id. at 16-29. The ALJ made the following
 3   specific findings:
 4      1. The claimant meets the insured status requirements of the Social Security Act through
 5         December 31, 2016.

 6          ***

 7      2. The claimant has not engaged in substantial gainful activity since October 24, 2011, the
           alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).
 8

 9

10
            1
11             Disability Insurance Benefits are paid to disabled persons who have contributed to the
     Social Security program, 42 U.S.C. §§ 401 et seq. Supplemental Security Income (“SSI”) is paid
12   to disabled persons with low income. 42 U.S.C. §§ 1382 et seq. Under both provisions,
     disability is defined, in part, as an “inability to engage in any substantial gainful activity” due to
13   “a medically determinable physical or mental impairment.” 42 U.S.C. §§ 423(d)(1)(a) &
     1382c(a)(3)(A). A five-step sequential evaluation governs eligibility for benefits. See 20 C.F.R.
14
     §§ 423(d)(1)(a), 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The
15   following summarizes the sequential evaluation:

16                           Step one: Is the claimant engaging in substantial gainful
                    activity? If so, the claimant is found not disabled. If not, proceed
17                  to step two.
                             Step two: Does the claimant have a “severe” impairment?
18
                    If so, proceed to step three. If not, then a finding of not disabled is
19                  appropriate.
                             Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically
21                  determined disabled. If not, proceed to step four.
22                           Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step
23                  five.
                             Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Yuckert, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
28   evaluation process proceeds to step five. Id.
                                                      2
 1   3. The claimant has the following severe impairment: disorder of the bilateral knees;
        degenerative disc disease of the lumbar, thoracic and cervical; obesity; generalized
 2      anxiety disorder, bipolar I disorder (20 CFR 404.1520(c) and 416.920(c)).
 3
        ***
 4
     4. The claimant does not have an impairment or combination of impairments that meets or
 5      medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
        P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
 6      416.926).
 7      ***
 8   5. After careful consideration of the entire record, the undersigned finds that the claimant has
 9      the residual functional capacity to perform medium work as defined in 20 CFR
        404.1567(c) and 416.967(c) except the claimant can lift and/or carry fifty pounds
10      occasionally, lift twenty pounds frequently; stand and/or walk for six hours in an eight
        hour workday and sit for six hours in an eight-hour workday. The claimant can
11      occasionally stoop, kneel, crawl, crouch and climb ramps, stairs, ladders, ropes, and
        scaffolds. The claimant can frequently reach overhead with the left upper extremity. The
12
        claimant can frequently grasp, turn, and twist with the left, non-dominant hand. The
13      claimant must avoid unprotected heights, commercial driving, and moving machinery.
        The claimant can perform work that involves occasional contact with the public and
14      coworkers.

15      ***
16   6. The claimant is unable to perform any past relevant work (20 CFR 404.1565 and
        416.965).
17
        ***
18
     7. The claimant was born [in] 1959 and was 51 years old, which is defined as an individual
19
        closely approaching advanced age, on the alleged disability onset date. The claimant
20      subsequently changed age category to advanced age (20 CFR 404.1563 and 416.963).

21   8. The claimant has at least a high school education and is able to communicate in English
        (20 CFR 404.1564 and 416.964).
22
     9. Transferability of job skills is not material to the determination of disability because using
23
        the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
24      disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
        CFR Part 404, Subpart P, Appendix 2).
25
        ***
26

27   10. Considering the claimant’s age, education, work experience, and residual functional
         capacity, there are jobs that exist in significant numbers in the national economy that the
28       claimant can perform (20 CFR 404.1569, 404.1569(a), 416.969, and 416.969(a)).
                                                    3
 1             ***
 2          11. The claimant has not been under a disability, as defined in the Social Security Act, from
 3              October 24, 2011, through the date of this decision (20 CFR 404.1520(f) and 416.920(f)).

 4   Id. at 18-29.
 5             Plaintiff’s request for Appeals Council review was denied on November 13, 2017, leaving
 6   the ALJ’s decision as the final decision of the Commissioner. Id. at 1-6.
 7   II.       LEGAL STANDARDS
 8             The Commissioner’s decision that a claimant is not disabled will be upheld if the findings
 9   of fact are supported by substantial evidence in the record and the proper legal standards were
10   applied. Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968, 973 (9th Cir. 2000);
11   Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Tackett v. Apfel,
12   180 F.3d 1094, 1097 (9th Cir. 1999).
13             The findings of the Commissioner as to any fact, if supported by substantial evidence, are
14   conclusive. See Miller v. Heckler, 770 F.2d 845, 847 (9th Cir. 1985). Substantial evidence is
15   more than a mere scintilla, but less than a preponderance. Saelee v. Chater, 94 F.3d 520, 521 (9th
16   Cir. 1996). “‘It means such evidence as a reasonable mind might accept as adequate to support a
17   conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.
18   N.L.R.B., 305 U.S. 197, 229 (1938)).
19             “The ALJ is responsible for determining credibility, resolving conflicts in medical
20   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.
21   2001) (citations omitted). “Where the evidence is susceptible to more than one rational
22   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.”
23   Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). ECF No. 13 at 15-22.
24   III.      ANALYSIS
25             Plaintiff argues that the ALJ erred in: (1) rejecting treating physician Dr. Paul Ky’s
26   opinion concerning her physical limitations, (2) rejecting treating physician Dr. Latif Ziyar’s
27   opinion addressing her mental limitations; and (3) discounting her credibility absent clear and
28
                                                          4
 1   convincing reasons. ECF No. 13-1 at 23-34. For the reasons discussed below, the court finds
 2   plaintiff’s first argument persuasive and remands for further proceedings on that basis.
 3   Accordingly, the court declines to address plaintiff’s remaining arguments.
 4            A.     Relevant Legal Standards
 5            The weight given to medical opinions depends in part on whether they are proffered by
 6   treating, examining, or non-examining professionals. Lester v. Chater, 81 F.3d 821, 834 (9th Cir.
 7   1995). Ordinarily, more weight is given to the opinion of a treating professional, who has a
 8   greater opportunity to know and observe the patient as an individual. Id.; Smolen v. Chater, 80
 9   F.3d 1273, 1285 (9th Cir. 1996). To evaluate whether an ALJ properly rejected a medical
10   opinion, in addition to considering its source, the court considers whether (1) contradictory
11   opinions are in the record; and (2) clinical findings support the opinions. An ALJ may reject an
12   uncontradicted opinion of a treating or examining medical professional only for “clear and
13   convincing” reasons. Lester, 81 F.3d at 831. In contrast, a contradicted opinion of a treating or
14   examining medical professional may be rejected for “specific and legitimate” reasons that are
15   supported by substantial evidence. Id. at 830. While a treating professional’s opinion generally
16   is accorded superior weight, if it is contradicted by a supported examining professional’s opinion
17   (e.g., supported by different independent clinical findings), the ALJ may resolve the conflict.
18   Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (citing Magallanes v. Bowen, 881 F.2d
19   747, 751 (9th Cir. 1989)). However, “[w]hen an examining physician relies on the same clinical
20   findings as a treating physician, but differs only in his or her conclusions, the conclusions of the
21   examining physician are not ‘substantial evidence.’” Orn v. Astrue, 495 F.3d 625, 632 (9th Cir.
22   2007).
23            B.     Discussion
24            Plaintiff’s treating physician Dr. Paul Ky completed a pain assessment form stating that
25   plaintiff has chronic and progressive lumbar and cervical conditions, which cause constant pain
26   that increases with exacerbation. Id. at 879-80, 885. Dr. Ky opined that plaintiff was limited to
27   sitting one hour in an eight-hour workday, standing and/or walking less than one hour in an eight-
28   hour workday, never/rarely lifting or carrying more than five pounds, occasionally grasping and
                                                        5
 1   fingering; and never/rarely reaching. Id. at 882-884. He also concluded that plaintiff needs to
 2   elevate her legs when sitting for prolonged periods of time and requires unscheduled breaks every
 3   hour. Id. at 883-84. He further opined that plaintiff’s impairments would result in her missing
 4   three or more days of work a month. Id. at 885.
 5           The ALJ gave little weight to Dr. Ky’s opinion, finding that it was not supported by
 6   plaintiff’s medical records. Specifically, the ALJ concluded that the opinion was inconsistent
 7   with: (1) Dr. Ky’s own treatment notes showing plaintiff’s symptoms improved with medication
 8   and injections; (2) treatment records from other providers reflecting plaintiff had normal range of
 9   motion in all extremities; and (3) an orthopedic evaluation of plaintiff’s knees documenting only
10   minimal symptoms. AR 25. None of these reasons provide a specific and legitimate basis for
11   rejecting Dr. Ky’s treating opinion.2 See Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)
12   (“Even if the treating doctor’s opinion is contradicted by another doctor, the ALJ may not reject
13   this opinion without providing ‘specific and legitimate reasons’ supported by substantial evidence
14   in the record.”).
15           The ALJ’s first reason—plaintiff’s purported improvement with treatment—is based on a
16   mischaracterization of the record as a whole. Although several records show that plaintiff’s pain
17   improved shortly after receiving different forms of treatment, the Ninth Circuit has cautioned that
18   “the treatment records must be viewed in light of the overall diagnostic record.” Ghanim v.
19   Colvin, 763 F.3d 1154, 1164 (9th Cir. 2014). When read as a whole, Dr. Ky’s treatment notes
20   reflect that plaintiff’s treatment only provided temporary relief that was often short lived.
21           In May 2012, plaintiff first sought treatment from Dr. Ky for cervical and lumbar pain that
22   radiated down her arms and legs. AR 742-46. Dr. Ky addressed plaintiff’s pain with
23   Hydrocodone and Baclofen (muscle relaxer), which alleviated some of the pain. Id. at 718-27.
24   However, plaintiff’s pain persisted and in August 2012, cervical epidural steroid injections were
25   administered. AR 707-10. The following month, plaintiff reported that the injection had initially
26           2
               Dr. Ky’s opinion was contradicted by the opinions of non-examining physicians Dr.
27   Ernest Wong and Dr. C. Bullard. Dr. Wang opined plaintiff’s physical impairments were not
     severe. AR 87. Dr. Bullard opined that plaintiff could perform medium work, but with certain
28   postural limitations. Id. 116-18.
                                                      6
 1   helped tremendously, but her pain had subsequently returned. Id. at 703. In October 12, 2012,
 2   plaintiff received cervical medial branch blocks, which also provided significant pain relief. Id. at
 3   699-702, 698. But by early November her pain levels were the same as they had been prior to
 4   receiving the nerve blocks. AR 695, 703.
 5          Plaintiff then underwent cervical radiofrequency ablation, which reduced her pain and
 6   narcotic medication use. Id. at 687-94. She also reported a reduction in pain after receiving
 7   another cervical steroid injection in January 2013. Id. at 673-81. However, by February 2013,
 8   plaintiff was again experiencing severe cervical pain. Id. at 665. More steroid injections were
 9   administered in March 2013, this time resulting in significant pain relief for three months. Id. at
10   633, 640, 646, 652. However, treatment records from July 2013 reflect an increase in cervical
11   pain, as well as greater radicular pain running down plaintiff’s arms. Id. at 632-33. Plaintiff
12   received additional cervical steroid injections in July and September, which helped control
13   plaintiff’s pain through November 2013. Id. at 600-03, 628-31.
14          Plaintiff then received nerve blocks and cervical facet injections in December 2013,
15   February 2014, and March 2014, but each provided relief for only one to two weeks. AR 542-49,
16   559, 566, 573, 578-81, 583, 589-92. In March and April 2014, she underwent ablation of the
17   cervical nerves, which was noted to provide moderate pain relief. Id. at 538-45, 55152. The
18   following month plaintiff received lumbar facet injections (id. at 534-37), but these only provided
19   moderate relief for one week (id. at 524). Plaintiff’s most recent progress report, dated August
20   19, 2014, shows that plaintiff continued to complain of cervical pain despite her previous
21   treatment and continued use of narcotic pain medication. Id. at 522-59.
22          These records demonstrate that the while plaintiff initially benefited from treatment, that
23   benefit was generally short lived. Accordingly, plaintiff’s purported improvement with treatment
24   was not a proper basis for rejecting Dr. Ky’s opinion. See Garrison v. Colvin, 759 F.3d 995,
25   1017 (9th Cir. 2014) (“[I]t is error for an ALJ to pick out a few isolated instances of improvement
26   over a period of months or years and to treat them as a basis for concluding a claimant is capable
27   of working.”); cf. Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989) (“The ALJ’s conclusion
28   that Rodriguez was responding to treatment also does not provide a clear and convincing reason
                                                       7
 1   for disregarding Dr. Pettinger’s opinion. No physician opined that any improvement would allow
 2   Rodriguez to return to work”).
 3           The ALJ’s remaining reasons for rejecting Dr. Ky’s opinion was that it was inconsistent
 4   with (1) records showing plaintiff had normal range of motion in her extremities and (2) minimal
 5   findings from an orthopedic evaluation of plaintiff’s knees. AR 25. Dr. Ky’s opinion, however,
 6   was not predicated on an impairment to one or more of plaintiff’s extremities. It was based on
 7   plaintiff’s “chronic and progressive lumbar and cervical conditions.” Id. at 885. Dr. Ky also
 8   stated that his opinion was supported by an MRI of plaintiff’s spine showing herniated cervical
 9   and lumbar discs, cervical stenosis, lumbar and cervical facet arthropathy, and lumbar and
10   cervical radiculopathy. Normal findings regarding plaintiff’s extremities do not undermine Dr.
11   Ky’s opinion that plaintiff’s cervical and lumbar spine conditions impose severe limitations.
12           Accordingly, the ALJ failed to provide legally sufficient reasons for rejecting Dr. Ky’s
13   treating opinion.
14           C.     Remand for Further Proceedings
15           “A district court may reverse the decision of the Commissioner of Social Security, with or
16   without remanding the case for a rehearing, but the proper course, except in rare circumstances, is
17   to remand to the agency for additional investigation or explanation.” Dominguez v. Colvin, 808
18   F.3d 403, 407 (9th Cir. 2015) (internal quotes and citations omitted). A district court may remand
19   for immediate payment of benefits only where “(1) the ALJ has failed to provide legally sufficient
20   reasons for rejecting evidence; (2) there are no outstanding issues that must be resolved before
21   determination of disability can be made; and (3) it is clear from the record that the ALJ would be
22   required to find the claimant disabled were such evidence credited.” Benecke v. Barnhart, 379
23   F.3d 587, 563 (9th Cir. 2004). However, even where all three requirements are satisfied, the
24   court retains “flexibility” in determining the appropriate remedy. Burrell v. Colvin, 775 F.3d
25   1133, 1141 (9th Cir. 2014). “Unless the district court concludes that further administrative
26   proceedings would serve no useful purpose, it may not remand with a direction to provide
27   benefits.” Dominguez, 808 F.3d at 407.
28   /////
                                                       8
 1           Here, the court cannot find that further administrative proceedings would serve no useful
 2   purpose. The court notes that there are significant gaps in plaintiff’s medical records suggesting
 3   that the administrative record is incomplete. The vast majority of plaintiff’s medical records were
 4   submitted in late 2014, just prior to the initial denial of her applications for benefits. See, e.g.,
 5   AR 352, 504, 747. On February 23, 2015, after her claims were denied on reconsideration,
 6   plaintiff timely filed a request for a hearing before an administrative law judge. Id. 153.
 7   Plaintiff’s hearing, however, was not held until May 31, 2017, more than two years after her
 8   request. Despite the significant delay, it does not appear the ALJ attempted to obtain medical
 9   records from the two years preceding the hearing or even inquired whether such records existed.3
10   This is troubling given strong indications from the record that plaintiff continued to receive
11   treatment from her medical providers. The medical records that were submitted show plaintiff
12   regularly sought treatment from her primary care physician, psychiatrist Latif Ziyar, and Dr. Ky,
13   and there is no basis for concluded that she ceased all treatment at the end of 2014. Id. at 352-
14   862. Indeed, the pain assessment form Dr. Ky completed in February 2016 specifically states that
15   he sees plaintiff monthly and that plaintiff was last seen on February 1, 2016. Id. at 879.
16           Accordingly, it appears that the ALJ’s decision was not based on all medical records from
17   the relevant period. For this reason, remand for further proceedings is appropriate.
18   IV.     CONCLUSION
19           Accordingly, it is hereby ORDERED that:
20           1. Plaintiff’s motion for summary judgment is granted;
21           2. The Commissioner’s cross-motion for summary judgment is denied;
22           3. The matter is remanded for further proceedings consistent with this order; and
23

24           3
                The record does contain four medical records dated after 2014, but these records suggest
     plaintiff continued to receive medical treatment. The records, which were submitted by the
25   attorney who represented plaintiff at the administrative level, consist of: two MRI reports from
26   March 2015; a March 2017 procedure report for a steroid injection in plaintiff’s knee; and an
     April 2017 procedure report for cervical branch radiofrequency ablation. AR 877-78, 891-98.
27   Presumably, plaintiff did not have MRIs completed or undergo these procedures without first
     being evaluated by her treating physician. But there are no medical records documenting office
28   visits around the time of the MRIs or the medical procedures.
                                                       9
 1         4. The Clerk is directed to enter judgment in plaintiff’s favor and close the case.
 2   DATED: March 27, 2019.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     10
